 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDFoodMarts,Inc.andRetailClerks InternationalAssociation,Retail Store Employees Union, Local1459,AFL-CIO 1,PetitionerandLocal 33, Amalga-matedMeat Cutters and Butcher Workmen ofNorthAmerica,AFL-CIO 2,Petitioner.Cases1-RC-9986, 1-RC-10042, 1-RC-10097, and1-RC-12112November 7, 1972DECISION AND DIRECTION OFELECTIONBY MEMBERSJENKINS,KENNEDY, ANDPENELLOUpon petitions duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer Robert N.Garner.Following the hearing, and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, by direction of theRegionalDirector for Region 1, the case wastransferred to the Board for decision. Thereafter, theEmployer filed a brief with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organizations involved claim torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The Retail Clerks seeks separate units for threeof the Employer's stores. The Employer contendsthatonly a single unit of the three stores isappropriate. TheMeat Cutters also seeks a three-store unit.The Employer is a Massachusetts corporationengaged in the operation of a chain of 19 retail food1The RetailClerks intervenedinCase 1-RC-12112 on thebasis of ashowing ofinterest2The Meat Cuttersintervenedin Cases 1-RC-9986, 1-RC-10042, and1-RC-10097 onthe basis of a showing of interest3In 1968, the MeatCutters soughtto represent the employees in all theEmployer's storesTheRetailClerks sought representationof only theemployeesin the Fairview,Agawam,and Belmont Avenue stores, the meatand delicatessen departmentemployeesinall the storeswere alreadystores inMassachusetts and Connecticut, with thecentral office in Holyoke, Massachusetts. All thestores inMassachusetts and the one in Enfield,Connecticut are within a 14-mile radius of the centraloffice and are under the supervision of the districtmanager for Massachusetts. The three stores inquestion here are located in Agawam, Fairview, andon Belmont Avenue in Springfield. The Agawam andBelmontAvenue stores are .3 miles apart; theFairview store is 5 miles from the Belmont Avenuestore.3The administration of the stores is centrallycontrolled at the main office in Holyoke. At thecentral office, corporate policy for the whole chain isformulated. The vice president-treasurer, who is alsothe director of personnel, is responsible for all theadministrative and financial operations, including allthe accounting procedures, labor relations, contractadministration,expense control, and wage andbenefit administration.He is responsible for thehiring of all full-time and permanent employees andmust approve the hiring of part-time employees.atthe storesas well aswage increases and promotions.He also investigates and acts on all disciplinaryaction taken by the local store or departmentmanagers.The director of store operations has the responsi-bilityfor implementation of the merchandising,mechanical, and maintenance and repair programs.Under him are two district managers, each havingauthority over one of the two divisions of theEmployer.Three directors of operations have the responsibili-ty for the purchasing, pricing, and shipping ofmerchandise for three departments within the stores-produce, grocery, and meat. Under the directors ofoperations are the road supervisors, who spendalmost all their time in the stores ensuring thatcompany policies relating to merchandising areeffectuated in the individual departments of eachstore.Seniority is on a companywide basis, based on anemployee's continuous length of service in theemploy of the Employer. The seniority lists, whicharemaintained at the central office, are used indetermining promotions, layoffs, and vacation sched-ules.With respect to transfer of employees among thestores in question, there are both permanent andrepresentedby theMeatCuttersWhile aBoard hearing to determine thequestion of representation was in adjournment, the EmployerrecognizedtheMeat Cutters as the bargaining representative for all its stores'employees The Board later foundinHolyoke FoodMart,Inc,191 NLRBNo 94,that the Employer had thus violated Sec. 8(a)(2) of the Act andtherefore ordered it to withdraw recognition of the Meat Cutters, in thethree stores in question,as the representative of the employees involved inthis case.200 NLRB No. 5 FOOD MARTS19temporary transfers, which are usually determined bythe road supervisor. Permanent transfers are madebecause of prolonged illness, termination, or promo-tion. Temporary transfers are made to fill temporaryvacancies.At each store, there is a manager who is responsiblefor the day-to-day operation of the store, includingthe opening and closing of the store, customerrelations within the store, the condition of equipmentwithin the store, repairs and maintenance within thestore, the cleanliness of the store, and the securityand safety of the money and merchandise within thestore. The store manager makes the initial decision tohire part-time employees, but that decision has to beapproved by the director of personnel. The storemanager does not have the authority to discharge.He may suspend an employee, pending an investiga-tion and final action by the director of personnel.The central office determines the budget for eachstore on the basis of which the district manager inconjunction with the store manager and departmentmanagers determine the scheduling of work.The Board has held, with respect to retail chainoperations, that a "single store unit is presumptivelyappropriate absent a bargaining history in a morecomprehensive unit or a functional integration sosevere as to negate the identity of a . . . single-storeunit." 4 The presumption may be rebutted where it isshown that the day-to-day interests of employees inthe particular store may have merged with those ofemployees of other stores. We find this to be such acase and are of the opinion that the presumption ofappropriateness which attaches to a single-store unithas been rebutted. We note, for example, the lack ofautonomy at the single-store level, as reflected by thestrict limitations of the store manager's authority inpersonnel, labor relations, merchandising, and othermatters; the extensive role played by officials at themain office in the daily operations of the store; thegeographical proximity of the stores; and the transferof employees among them. Upon the entire record,therefore, we find that a single unit of the requestedemployees is appropriate.5Turning to the question of unit composition, theparties have stipulated that the store manager at eachstore is a supervisor as defined in the Act. The partiesalsohave stipulated to exclude from the unitadministrative employees, executives, buyers,mer-chandise specialists, engineering employees, mainte-nance and technical employees, and quality controlemployees. In each store, the Employer wouldexclude the produce department manager, thegrocerydepartmentmanager, and the assistantgrocerydepartmentmanager as supervisors asdefined in the Act. The Employer also would excludeasa supervisor the beer and wine departmentmanager at the Agawam store. (Neither the Fairviewnor the Belmont Avenue store has a beer and winedepartment.) The Retail Clerks would include all thedepartmentmanagers and assistant departmentmanagers; the Meat Cutters took no position on thisissue.The Retail Clerks would include, while theEmployer would exclude, the employees in the beerand wine department at the Agawam store; the MeatCutters took no position on thisissue either.There are approximately three clerical employeesat each of the three stores involved herein. The RetailClerks would include, while the Employer and theMeat Cutters would exclude, them. The Retail Clerkswould include, while the Employer and the MeatCutters would exclude, the janitor at eachDepartment ManagersThemanagers of each department (produce,grocery, and beer and wine) are responsible for allthe work in their respective departments, includingtheordering, receiving, storing andmarking ofmerchandise, the maintaining of proper price levels,markdowns, and management of the work force,supplies, and labor expenses. In performing theseduties the department managers determine the workschedulesand assignment of overtime for theemployees in their departments. They also play aneffective role in the hiring of part-time employees,and the discipline and discharge of all their employ-ees, through their recommendations. Moreover, thedepartment managers are responsible for the grossprofits of their departments. They participate in thestaff and management pension and insurance pro-grams, which cover all executives and managerialpersonnel. They have unlimited sick leave and do nothave to punch the timeclock. They are salaried, arepaid higher wages, and receive an annual bonus.We find that the department managers are supervi-sors as defined in the Act and, accordingly, we shallexclude them from the unit.AssistantGrocery Department ManagerThe assistant grocery department manager super-vises the receiving of merchandise, and he hasresponsibility for special ordering and for the design,*Frisch's BigBoy Ill-Mar, Inc,147 NLRB 551.presentlyoccupying these positions,we will not makeany specific5Nobody hasrequestedthat the employeesbe given a choice ofdetermination with respect to such classificationsWe note, however, therepresentationas partof the existing 16-store unitstatutory restrictions on grouping of guards or professional employees with6The Employerwould exclude professional employees,managementother employeestrainees,and watchmen and guards,but since there are no employees 20DECISIONSOF NATIONALLABOR RELATIONS BOARDconstruction, and ordering of merchandise for all theend displays.He receives higher pay than otheremployees.Both the assistant grocery department managerand the grocery department manager act as storemanagers, in the absence of the store manager, for 27of the store's 72 open hours. When the grocerydepartment manager substitutes as store manager,the assistant grocery department manager becomesthe grocery department manager and shares theposition of store manager with the grocery depart-ment manager. Functioning as store managers, thegrocerydepartmentmanager and the assistantgrocery department manager have the same responsi-bilities and duties as the store manager.We find that the assistant grocery departmentmanagers are also supervisors as defined in the Actand, accordingly, we shall exclude them from theunit.Beer and Wine Department Managers at theAgawam StoreThe beer and wine department in the Agawamstore operates on a substantially independent basisfrom the store. Thus, its funds are not commingledwith the store funds but are deposited in a separatebank account. The department itself is partitionedoff from the rest of the store. Supervision of thedepartment is not the responsibility of the districtmanager of the Massachusetts Division. There is aspecialexecutiveat the central office who isresponsible for surveying the inventory and balanc-ing and examining the accuracy of the department'squarterly statement. The department is not subject tothe control of the supermarket executives at thecentral office.The store manager has no authority over the beerand wine department manager. The beer and winedepartment manager schedules employee hours andrecommends wage increases without the store man-ager's intervention.He also orders merchandisedirectly from the vendor and fixes the prices for sale,unlike the other department managers within thestore.As a result of the department's independence,there is no interchange between the manager and theemployees of the beer and wine department and themanagers and employees of the meat, grocery,produce, and service departments.The employees in the beer and wine departmentare treated differently from the employees in theother departments in the store. Thus, the beer andwine department has different business hours fromthose of the other store departments, and the beerand wine department employees have a differentscaleofwages and participate in the staff andmanagement pension and insurance programs.We find that the employees in the beer and winedepartment of the Agawam store do not share asufficientcommunity of interest with the otheremployees within the store to be included in the sameunit.Accordingly, we shall exclude them from theunit.Clerical EmployeesThere are two clerical employees in each of thethree stores who work primarily in the courtesybooth. They distribute and collect the cashiers' cashdrawers, reconcile and balance the daily depositsmade by the store manager, advise the central officeof the amount of the daily deposit, distributepaychecks, and deal with customers, mainly bycashing checks.The cashiers have contact with the clerical employ-ees in the regular course of their work. The clericalemployees have obtained their positions by promo-tion from the position of cashier, and they aretherefore qualified to substitute as cashiers, whichthey do in certain situations, although they work on adifferentschedule.Unlike other employees, theclericals have participated in the staff and manage-ment insurance and pension programs.In all the circumstances, we find that the clericalemployees share a sufficient community of interestwith the other employees to be included in this foodstore unit.JanitorsThe janitors, one in each store, are responsible forcleaning the floors and restrooms, before or afterstore hours. Since they work in the same store as theother employees and have the same ultimate supervi-sion, and since no union seeks to represent themseparately,we shall include them in the unit asrequested by the Retail Clerks.In view of the above, we find that the followingemployees constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All employees of the Employer in its stores inFairview and Agawam, Massachusetts, and Bel-montAvenue in Springfield,Massachusetts,including the clerical employees and janitors, butexcluding employees in the meat and delicatessendepartments, the employees in the beer and winedepartment of the Agawam store, administrativeemployees, executives, buyers, merchandise spe-cialists, engineering employees, maintenance andtechnical employees, quality control employees,the store managers, the department managers, the FOOD MARTS21assistant grocery department manager, and all[DirectionofElectionandExcelsiorfootnotesupervisors as defined in the Act.omitted from publication.8]8Although the Retail Clerks have not specifically requested to beconstruingtheir interventionin the Meat Cutters cases as such a requestincluded on a ballot fora singlethree-store unit, we shall include them,